Citation Nr: 1221942	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  07-38 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression. 


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to June 1981.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for hypertension and depression.

The Veteran was afforded a Video Conference Hearing before the undersigned Acting Veterans Law Judge in January 2010.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

In March 2010, the Board remanded the Veteran's claim for further examination.  Regrettably, as outlined below, an additional remand for the claim for service connection for a psychiatric disability is necessary before appellate review may proceed on this matter.

Although the RO framed the issue on appeal as entitlement to service connection for depression, a review of the record indicates that the Veteran has also been treated for possible posttraumatic stress disorder (PTSD) and stress disorder.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for depression to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include major depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records contain multiple diagnoses of hypertension which required treatment with medication. 

2.  Recent VA treatment records contain diagnoses of hypertension and show that the Veteran continues to be treated with medication for this disability. 


CONCLUSION OF LAW

Hypertension was incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the veteran. 

The Veteran contends that he developed hypertension during active service.  He argues that he was diagnosed with and treated for this disability during service, and believes that his current hypertension is a manifestation of this same disability.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If cardiovascular-renal disease including hypertension becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hypertension during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

A review of the Veteran's service treatment records reveals that his entrance examination was normal, without any diagnosis of hypertension.  Subsequently, he was seen in service on several occasions for what was diagnosed to be hypertension.  There was a blood pressure reading of 140/98 and an assessment of hypertension in September 1978.  A February 1979 periodic examination states that the Veteran took medication for hypertension.  The March 1981 discharge examination noted that he had a history of high blood pressure that had required medication for a year.  Blood pressure was normal at the time of examination.  However, he had blood pressure of 136/100 with an assessment of rule out hypertension in a treatment note dated June 1981.  

Post service records include VA treatment notes from October 2007 that include an assessment of hypertension with good control, and the examiner indicated that it was necessary to rewrite the prescription for medication to treat this disability.  The October 2008 VA examination reached a diagnosis of essential hypertension, etiology most likely familial.  A January 2010 VA treatment note also contains a diagnosis of essential hypertension.  

The Board finds that entitlement to service connection for hypertension is warranted.  The October 2008 VA examiner notes the apparent gap in treatment between the Veteran's June 1981 discharge from service until 1999.  However, the Veteran was diagnosed and treated for hypertension during service for at least a three year period.  This is evidence that the disability was chronic, and it should be noted that hypertension is by regulation considered to be a chronic disability.  38 C.F.R. §§ 3.307, 3.309.  

Regulation also states that a disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b).  The current medical records now show that the Veteran has a diagnosis of hypertension and is undergoing treatment for the same.  As the Veteran had a diagnosis of a chronic disability during service and now has a diagnosis of that same disability, no further evidence regarding the etiology of the current disability is required, and entitlement to service connection is established. 


ORDER

Entitlement to service connection for hypertension is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND


A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for an acquired psychiatric disorder.  

The Veteran contends that he developed an acquired psychiatric disorder while he was on active duty.  The Veteran's service treatment records show that he was treated by the Mental Health Clinic.  Specifically, the Veteran reported such symptoms as anxiety and insomnia.  The records show that the Veteran participated in an Alcohol Abuse Program.  On another occasion, the Veteran complained of anxiety and depression in response to job dissatisfaction.  Additionally, the Veteran reported increased tension and a difficult work environment.  

The Veteran's VA treatment records show that he was treated for acquired psychiatric conditions.  A VA record shows that the Veteran was treated for a stress disorder, and prescribed Zoloft.  Additionally, in a January 2010 treatment record, the Veteran reported being depressed, which he also related to his physical conditions.  Furthermore, the social worker noted that the Veteran admitted to symptoms of possible PTSD.

The Veteran was afforded a VA examination in October 2008.  The examiner diagnosed the Veteran with polysubstance dependence in remission, per the Veteran's report and personality disorder not otherwise specified.  Additionally, the examiner stated that the Veteran did not appear to have depression at the present time, nor was the Veteran diagnosed with depression in military service.  The examiner added that the Veteran was diagnosed with alcohol dependence in the service, and not depression.  Moreover, the examiner noted that the Veteran was described as having marital difficulties related to his alcohol, and not due to depression.  Therefore, the Veteran appeared to not have had depression in the service, and did not currently appear to have depression either.  However, the examiner failed to discuss the positive depression and PTSD screenings contained in the Veteran's VA outpatient treatment records when making his determination regarding the Veteran's claim of service connection for an acquired psychiatric disorder.  Additionally, on more than one occasion in-service, the Veteran reported feelings of depression, which was not taken into consideration by the examiner.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

The Board finds that a VA medical examination and opinion for the Veteran's acquired psychiatric disorder is necessary before the Board renders a decision in this case.  Without further clarification, the Board is without medical expertise to determine if any acquired psychiatric disorder is related to service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As it remains unclear to the Board what psychiatric disability or disabilities the Veteran currently has, and the etiology of any such disability with respect to his service, a VA examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Board notes that, to ensure a thorough examination and evaluation, the Veteran's condition must be viewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Therefore, on remand, the Veteran should be afforded a VA examination that includes a review of the claims folder. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1) Obtain any available outstanding VA treatment records dated from January 2010 to the present.  Additionally, contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his claimed psychiatric condition.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the records identified by the Veteran are unable to be obtained, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After the foregoing, the Veteran should be scheduled for a VA psychiatric examination for the purpose of ascertaining whether any currently diagnosed psychiatric disorder is etiologically related to his active service.  The claims folder must be made available and reviewed by the examiner.  All indicated testing should be conducted.

The examiner should diagnose any acquired psychiatric disorder found to be present.

A. If a diagnosis of PTSD is appropriate:

The examiner should specify whether (1) each alleged stressor (including stressors relating to the Veteran's fear of hostile military and terrorist activity) found to be established by the evidence of record was sufficient to produce PTSD; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  

B. If the examination results in a psychiatric diagnosis other than PTSD (i.e., major depression):

a. The examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, had its onset during active service or is related to any in-service disease, event, or injury.  

b. Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his service-connected disabilities.  Please specifically address whether there was any increase in severity of the Veteran's acquired psychiatric disorder that was proximately due to or the result of the Veteran's service-connected disabilities, and not due to the natural progress of acquired psychiatric disorder. 

In doing so, the examiner should acknowledge and discuss the Veteran's service treatment records, which document such symptoms as depression, anxiety, agitation, and insomnia; VA outpatient treatment records, which document positive depression and PTSD screenings; private treatment records; the October 2008 VA examination report; and any other relevant information.  Additionally, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) If the scheduled VA examination results in a diagnosis of PTSD, take any action that might be necessary to confirm the occurrence of the claimed stressors on which the diagnosis of PTSD is based.  

4) Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


